This is an appeal from the judgment of the district court of Carter county filed in this court on the 28th day of January, 1928. Plaintiff in error filed its brief in this cause on the 9th day of March, 1928. Although the time in which defendant in error was required to file brief expired on April 9, 1928, no briefs have been filed by the defendant in error.
Upon examination of the record and brief filed in this cause by plaintiff in error, we find the conditions of this case analogous to the conditions in the case of City National Bank v. Coatney et al., 122 Okla. 233, 253 P. 481, and under the authority of that case the judgment of the trial court in this case is reversed, with directions to reinstate plaintiff's cause of action and overrule the demurrer of the defendant to plaintiff's petition.